                Case 1:19-cv-01662-CL                     Document 1          Filed 10/16/19    Page 1 of 22




CHARLES E. BOLEN, OSB No. 962249
ceb@roguelaw.com
Hornecker Cowling LLP
14 N. Central Ave., Ste. 104
Medford, OR 97501
(541)779-8900
Fax: (541) 779-2982
Of Attorneys for Plaintiffs




                                   IN THE UNITED STATES DISTRICT COURT

                                            FOR THE DISTRICT OF OREGON

                                                      MEDFORD DIVISION

HOMECARE DELIVERY SERVICES,                                                 Case No.:
LLC, a.b.n. ALL CARE IN-HOME CARE
SOLUTIONS and ALL CARE HOME
CARE SUPPORT SERVICES,                                                      COMPLAINT

                      Plaintiff,                                            (Federal Unfair Competition, Common
                                                                            Law Trademark Infringement and
vs.                                                                         Unfair Competition, Dilution of
ALL YOUR CARES IN HOME SUPPORT                                              Trademark, Willful Dilution of
SERVICES, LLC,                                                              Trademark)

                                 Defendant.                                 Relief Sought: Injunctive Relief,
                                                                            Damages, Attorney Fees

                                                                            DEMAND FOR JURY TRIAL


                                                              COMPLAINT

           1.         This is a trademark infringement and unfair competition case arising from

All Your Cares In Home Support Services, LLC’s (“Defendant”) deliberate use of

Plaintiff’s trademark, “All Care.” Plaintiff seeks: (i) an injunction enjoining Defendant from

further use in the Oregon market of any trademark consisting of or including the term “All
Page 1 – COMPLAINT                                                                              HORNECKER COWLING LLP
                                                                                                       14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                              Medford, OR 97501
                                                                                                                     541-779-8900
              Case 1:19-cv-01662-CL                       Document 1        Filed 10/16/19   Page 2 of 22




Care,” or any other trademark confusingly similar thereto, in connection with the marketing,

promotion, sale and provision of healthcare related services; (ii) an award of damages as a

result of Defendant’s infringement and unfair competition to date.

                                                            THE PARTIES

2.         Plaintiff, Homecare Delivery Services, LLC, assumed business names “All Care In-

Home Care Solutions” and “All Care Home Care Support Services” (“Plaintiff”), is an

Oregon Limited Liability Company, registered with the Oregon Secretary of State since

March 16, 2016, with its principal place of business at 255 W. Stewart Avenue, Suite 101,

Medford in Jackson County, Oregon. Plaintiff’s assumed business name “All Care Home

Care Support Services” has been registered with the Oregon Secretary of State to Plaintiff

since May 5, 2016. Plaintiff’s assumed business name “All Care In-Home Care Solutions”

has been registered with the Oregon Secretary of State to Plaintiff since December 8, 2016.

The trade name “All Care” has been used continuously in commerce since 1994, by

Plaintiff’s predecessor in interest of the tradename—All Care in Home Support Services,

Inc.—and since 2016 by Plaintiff.

3.         Defendant is registered with the State of Oregon as, and operates under the tradename

“All Your Cares In Home Support Services, LLC” (an amalgamation of Plaintiff’s two

assumed business names: “All Care In-Home Care Solutions,” and “All Care Home Care

Support Services,” which is also suspiciously similar to Plaintiff’s predecessor’s name “All

Care in Home Support Services, Inc.), hereinafter referred to as “Defendant.” Defendant is

an Oregon limited liability company, registered with the Oregon Secretary of State by its

Page 2 – COMPLAINT                                                                           HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
              Case 1:19-cv-01662-CL                       Document 1        Filed 10/16/19   Page 3 of 22




managing member, Ms. Kell-Scobie on November 2, 2017, with its principal place of

business in Jackson County, Oregon. When Defendant opened its primary business office on

or about January 28, 2019, Plaintiff’s Medford Office was already located at 2574 W. Main

Street, in Medford, Oregon. Defendant nonetheless opened its office on the same street.

Defendant’s business is located at 843 E. Main Street, Suite 101B in Medford, Oregon.

Defendant advertises itself as providing home care and support services in Jackson County,

an area that overlaps with Plaintiff’s Medford service area.

                                               JURISDICTION AND VENUE

4.         This Court has subject matter jurisdiction over the claims alleged herein pursuant to

Section 39 and of the Lanham Act, 15 U.S.C. § 1121, and under 28 U.S.C. §§ 1331 and

1338, because this action arises, in part, under 15 U.S.C. § 1125. This Court has subject

matter jurisdiction over Plaintiff’s related state and common law claims pursuant to

28 U.S.C. § 1338, because these claims are substantial and related claims under federal

trademark law, and pursuant to the doctrine of supplemental jurisdiction, 28 U.S.C. § 1367.

5.         Venue is proper in this judicial district under 28 U.S.C. 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this

judicial district. Venue is also proper in this judicial district under 28 U.S.C. § 1391(b)(1),

(c) and (d).

6.         This Court has personal jurisdiction over Defendant because, on information and

belief, it is a limited liability company duly organized and validly existing under the laws of

the State of Oregon and its principal place of business is located within Oregon. On

Page 3 – COMPLAINT                                                                           HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
              Case 1:19-cv-01662-CL                       Document 1        Filed 10/16/19   Page 4 of 22




information and belief, from its offices located in Medford, Oregon, Defendant markets,

promotes, sells and otherwise provides in-home care services to clients throughout Oregon.

                                        FACTS COMMON TO ALL CLAIMS

7.         Plaintiff is a qualified in-home care services provider serving clients throughout

Oregon. Plaintiff is in the business of, among other things, the marketing, promotion, sale

and provision of in-home care services to clients throughout the State of Oregon. Among

other things, Plaintiff provides temporary and long-term personal care for those unable to

care for themselves, including personal care, medication supervision, light housekeeping,

shopping, household management, transportation, and related healthcare services to its

clients (collectively the “All Care Services”).

8.         Plaintiff provides the All Care Services through its offices located in Jackson,

Josephine, and Klamath Counties to their corresponding service areas. Plaintiff also markets

and promotes the All Care Services to potential clients throughout Oregon over the Internet

through its website, https://allcareonline.com/ and its Facebook page, and further generates a

significant portion of its business through word-of-mouth and referrals from its current and

former clients, their families, doctors, home health agencies, hospice agencies, local and state

social service agencies, and other healthcare professionals with whom it has worked with in

the past or to whom Plaintiff has directly marketed the All Care Services.

9.         Since at least as early as 1994 and continuing through the present date, Plaintiff or its

predecessor in interest, has provided the All Care Services under the trade name “All Care”

(the “All Care Mark”). Plaintiff has spent substantial sums promoting its business and the

Page 4 – COMPLAINT                                                                           HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
              Case 1:19-cv-01662-CL                       Document 1        Filed 10/16/19   Page 5 of 22




All Care Services offered under its All Care Mark such that a significant portion of

Plaintiff’s relevant consumer demographic in the Oregon market has come to associate the

All Care Mark with Plaintiff.

10.        As a result of Plaintiff’s continuous and substantially exclusive use of its All Care

Mark in the Oregon in-home care market, and its sales, advertising and promotional efforts

under the All Care Mark, the All Care Mark has become closely associated with Plaintiff and

has come to be recognized favorably by Plaintiff’s relevant consumer demographic within

the State of Oregon market as an indicator of source for the All Care Services. Accordingly,

Plaintiff owns valuable goodwill in connection with its All Care Mark.

11.        Since March, 2016, Plaintiff, and Plaintiff’s predecessor before it, have used the All

Care Mark pursuant to a license to use and enforce the mark granted by the current owner of

the Mark, All Care Health Plan, Inc. formerly Mid Rogue Independent Physician

Association, Inc. (“Mid Rogue”). The All Care Mark was originally registered to Plaintiff’s

predecessor, All Care in Home Support Services, Inc., and was the subject of a former

Oregon State trademark registration Oregon Reg. No. 42597, on or about September 26,

2013, for use in connection with “providing in-home health care services, advising patients

as to insurance coverage, medication, nutrition, lifestyle and providing hospice care.” That

registration’s first use date was December 1994. In November 2013, then-owner of the

Mark, All Care in Home Support Service, Inc., filed suit in Federal Court against Mid Rogue

Independent Physician Association, Inc. (now Allcare Health Plan, Inc.) for trademark

infringement and related claims, for the defendant’s use of the name “Allcare Health Plan.”

Page 5 – COMPLAINT                                                                           HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
              Case 1:19-cv-01662-CL                       Document 1        Filed 10/16/19   Page 6 of 22




See Oregon Dist. Court Case No. 1:13-CV-2004. As part of the settlement for that case,

Plaintiff’s predecessor sold the All Care Mark to Mid Rogue. Mid Rogue licensed back to

Plaintiff’s predecessor a perpetual and exclusive license to use and enforce the Mark with

respect to in-home care services. In March of 2016, Plaintiff purchased the assets of All Care

in Home Support Service, Inc., including the license to use the All Care Mark. The All Care

Mark has been used continuously in commerce since 1994 by Plaintiff or its predecessor.

12.        The All Care Mark is the subject of a USPTO registration, “AllCare” U.S. Serial No.

86441919, with a registration date of November 24, 2015. The owner of the All Care Mark is

All Care Health Plan, Inc., formerly Mid Rogue Independent Physician Association, Inc.

13.        On information and belief, Defendant is an Oregon limited liability company,

registered with the Oregon Secretary of State by its managing member, Ms. Kell-Scobie on

November 2, 2017, with its principal place of business in Jackson County, Oregon. Upon

information and belief, Defendant is in the business of, among other things, the marketing,

promotion, sale and provision of in-home care services, including personal care, and

household management, to clients throughout the State of Oregon.

14.        On information and belief, on or around November 2, 2017, Defendant began

marketing, promoting, and selling its in-home care services, targeting the same markets as

Plaintiff, including the elderly and disabled, in Southern Oregon using the name “All Your

Cares In Home Support Services,” the “Infringing Mark.”

           //



Page 6 – COMPLAINT                                                                           HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
              Case 1:19-cv-01662-CL                       Document 1        Filed 10/16/19   Page 7 of 22




15.         In or around May and June of 2019, Plaintiff received information that third parties

were confused by the Infringing Mark such that they mistook Defendant for Plaintiff, and

Defendant’s services for Plaintiff’s All Care Services. For example, a caregiver saw an open

position with Defendant online and came to Plaintiff’s office, believing that the ad was for an

open position with Plaintiff and intending to apply with Plaintiff. One prospective client’s

family member went to Defendant’s office after DHS had referred the prospective client to

Plaintiff. Another prospective client was referred to Plaintiff by a friend who had used

Plaintiff’s services. That prospective client mistakenly enrolled in services with Defendant

before realizing that Defendant was not the company their friend had used. These examples

constitute evidence of actual consumer confusion among consumers as to the origin, source,

sponsorship or affiliation of the parties and/or their respective in-home care services.

16.        On or about, September 5, 2019, counsel for Plaintiff notified Defendant’s managing

member Ms. Kell-Scobie via letter of Plaintiff’s rights in the All Care Mark and of

Defendants’ infringement of the All Care Mark. Defendant, through counsel, refused to cease

using the Infringing Mark and has persisted in its use of the Infringing Mark within the in-

home care market in Oregon.

17.        Plaintiff has senior rights in its All Care Mark based on first use in commerce in

Oregon. Tracing the Mark’s use to commerce by Plaintiff’s predecessor in 1994, Plaintiff’s

use of its mark predates Defendant’s use of the Infringing Mark by more than 20 years.

18.        The All Care Mark and the Infringing Mark are identical and/or near identical in

sound, sight, and commercial impression in that dominant portions of both marks are the

Page 7 – COMPLAINT                                                                           HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
              Case 1:19-cv-01662-CL                       Document 1        Filed 10/16/19   Page 8 of 22




words “All” and “Care.” Furthermore, there is little visual or phonetic dissimilarity between

the dominant portion of the All Care Mark and the Infringing Mark. Consumers encountering

the parties’ respective marks in the marketplace are likely to deem the All Care Mark and the

Infringing Mark as having an identical commercial impression.

19.        Plaintiff and Defendant provide the same services including in-home care services for

clients having long term and temporary medical needs or disabilities.

20.        Defendant’s service area directly overlaps Plaintiff’s Medford, Oregon service area.

21.        Plaintiff and Defendant market, promote and/or sell their respective services to the

same classes of consumers and in overlapping marketing and trade channels. For example,

both Plaintiff and Defendant advertise, market, and promote their respective services directly

to prospective clients in Southern Oregon and elsewhere through their respective websites,

https://allcareonline.com/ (Plaintiff’s website) and https://all-your-cares-in-home-

support.business.site// (Defendant’s website). Additionally, Defendant uses the same or

substantially similar color scheme as Plaintiff. See Exhibit 1. Both Plaintiff and Defendant

advertise, market, and promote their respective services directly to prospective clients in

Southern Oregon and elsewhere through their respective Facebook pages,

https://www.facebook.com/allcareonline/ (Plaintiff’s Facebook page);

https://www.facebook.com/allyourcaresihss/ (Defendant’s Facebook page). See Exhibit 2.

Further, on information and belief, Defendant markets, promotes and sells its in-home care

services directly to potential clients, their families, and to hospitals, doctors and other

healthcare professionals who may refer potential clients. Similarly, Plaintiff markets and

Page 8 – COMPLAINT                                                                           HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
              Case 1:19-cv-01662-CL                       Document 1        Filed 10/16/19   Page 9 of 22




promotes the All Care Services directly to potential clients, their families, and to hospitals,

doctors and other health care professionals who may work with potential clients in selecting

in-home care providers like Plaintiff. Thus, Defendant markets, promotes and sells its

healthcare related services through the same trade channels and to the same classes of

consumers as Plaintiff.

22.        Defendant’s logo is also similar to Plaintiff’s logo in several ways. Each logo has two

lines of text. The first line of each is a large, cursive font in shades of magenta. The first lines

of each say “All Care,” and “All Your Cares,”—Plaintiff’s and Defendant’s logos

respectively. The second line of text in each logo is smaller and in a sans serif font. The

second lines say “In-Home Care Solutions,” and “In Home Support Services,” for Plaintiff’s

and Defendant’s logos respectively. Copies of Plaintiff’s and Defendant’s logos are included

herein as Exhibit 3.

23.        Defendant is not an authorized licensee of Plaintiff, and Plaintiff has never authorized

or otherwise given Defendant permission to use any form of Plaintiff’s All Care Mark.


                                                 FIRST CLAIM FOR RELIEF

                            (Federal Unfair Competition, 15 U.S.C. § 1125(a)(1)(A))

24.        Plaintiff incorporates by reference all paragraphs set forth above.

25.        Defendant’s use of the Infringing Mark in commerce in connection with the marketing,

promotion, sale and provision of its in-home care services in Oregon is likely to cause confusion,

mistake and deception as to the affiliation, connection or association of Defendant with Plaintiff,
or vice versa, or as to the origin, sponsorship or approval of Defendant’s in-home care services

Page 9 – COMPLAINT                                                                           HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
             Case 1:19-cv-01662-CL                       Document 1         Filed 10/16/19   Page 10 of 22




by Plaintiff, or vice versa. Defendant’s actions therefore constitute infringement of Plaintiff’s

All Care Mark in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

26.        Defendant has made false representations, false descriptions, and false designations of
origin of its services in violation of 15 U.S.C. § 1125(a) by using the Infringing Mark in

connection with Defendant’s in-home care services in Oregon.

27.        Defendant’s activities have caused and, unless enjoined by this Court will continue to

cause, a likelihood of confusion and deception among members of the healthcare industry within
the State of Oregon, among Plaintiff’s relevant consumer demographic within Oregon, and the

public at large.

28.        The likelihood of confusion, mistake and deception caused by Defendant’s use of the

Infringing Mark in connection with in-home care services has caused and is currently causing

irreparable harm to the goodwill and reputation symbolized by Plaintiff’s All Care Mark.

29.        Plaintiff lacks an adequate remedy at law because the All Care Mark is unique and

represents to the public the source, reputation, and goodwill of the All Care Services. Certain

damages caused by Defendant’s acts may not be susceptible to any ready or precise calculation

of damages because such damages involve lost business opportunities and loss of goodwill.

Accordingly, monetary damages alone cannot fully compensate Plaintiff for Defendant’s

misconduct.

30.        Plaintiff is entitled to an injunction under 15 U.S.C. § 1116 against Defendant’s

continued use of the Infringing Mark, or any confusingly similar variations of Plaintiff’s All

Care Mark, in the State of Oregon. Unless enjoined, Defendant will continue to use the

Infringing Mark and continue to cause consumer confusion and injure Plaintiff’s goodwill and

reputation.

Page 10 – COMPLAINT                                                                          HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
             Case 1:19-cv-01662-CL                       Document 1         Filed 10/16/19   Page 11 of 22




31.        As a direct and proximate result of Defendant’s conduct, Plaintiff is also entitled to

recover three (3) times its actual damages and the profits wrongfully obtained by Defendant

attributable to the infringement in an amount to be proven at trial.

30.        Defendant’s actions in adopting and using the Infringing Mark in connection with in-

home care services which are identical or closely related to the All Care Services offered by

Plaintiff under its All Care Mark give rise to an inference of intentional, willful and malicious

intent on the part of Defendant to trade on the goodwill associated with Plaintiff’s All Care Mark

and to cause confusion, to cause mistake and to deceive the public about the source or affiliation

of Defendant’s services and/or vice versa. Accordingly, this is an exceptional case under 15

U.S.C. § 1117(a) justifying an award of Plaintiff’s reasonable attorneys’ fees.

                                              SECOND CLAIM FOR RELIEF

                   (Common Law Trademark Infringement and Unfair Competition)

32.        Plaintiff incorporates by reference all paragraphs set forth above.

33.        Defendant is using the Infringing Mark in a manner that has already or is likely to cause

confusion, to cause mistake, and to deceive members of the healthcare service industry within

the State of Oregon, Plaintiff’s relevant consumer demographic within Oregon, and the public at

large, as to the affiliation, connection, or association of Defendant with Plaintiff, or vice versa, or

as to the origin, sponsorship, and approval of Defendant’s healthcare related services by Plaintiff,

or vice versa.

34.        Defendant’s acts constitute common law trademark infringement and unfair competition

and have created and will continue to create a likelihood of confusion in the Southern Oregon

market, thereby causing irreparable harm to Plaintiff, including without limitation, injury to its

Page 11 – COMPLAINT                                                                          HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
             Case 1:19-cv-01662-CL                       Document 1         Filed 10/16/19   Page 12 of 22




reputation and business identity, resulting in lost revenue and profits and diminished goodwill

and reputation. Plaintiff has no adequate remedy at law for this injury.

35.        On information and belief, Defendant acted with full knowledge of Plaintiff’s use of and

rights in the All Care Mark and without regard to the likelihood of confusion of the public

created by Defendant’s activities.

36.        Defendant’s actions demonstrate an intentional, willful and malicious intent to trade on

the goodwill associated with Plaintiff’s All Care Mark to the great and irreparable injury of

Plaintiff.

37.        As a result of Defendant’s acts, Plaintiff has been damaged in an amount not yet

determined or ascertainable. At a minimum, Plaintiff is entitled to injunctive relief, to an

accounting of Defendant’s profits, actual damages, punitive damages, and costs.

                                                THIRD CLAIM FOR RELIEF

                         (Dilution of Service Mark or Trade Name – O.R.S. § 647.107)

38.        Plaintiff realleges all previous paragraphs.

39.        Plaintiff’s trade names and/or service marks in the term “All Care” and the names “All

Care Home Care Support Services” and “All Care In-Home Care Solutions,” are widely

recognized as a designation of the source of Plaintiff’s in-home care services. Plaintiff’s marks

are used in advertising across the state and Plaintiff serves over 300 clients in its Medford service

area alone on an annual basis. Plaintiff’s marks are famous and distinctive in this state and was

famous and distinctive at the time Ms. Amanda Kell-Scobie registered the “All Your Cares”

business name.

           //
Page 12 – COMPLAINT                                                                          HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
             Case 1:19-cv-01662-CL                       Document 1         Filed 10/16/19   Page 13 of 22




40.        Defendant began using the “All Your Cares” mark in commerce to describe the same

services Plaintiff provides after Plaintiff’s marks became famous. Defendant’s business name

has already caused or is likely to cause confusion among Plaintiff’s customers and users of

Plaintiff’s services as to the source of those services.

41.         Defendant’s use of the words “All” and “Care” together or in conjunction with the

phrases “In-Home Care Solutions,” “Home Care Support Services” or any combination thereof,

should be enjoined within the geographic area of the State of Oregon pursuant to O.R.S. §

647.107(1).

41.        On information and belief, Defendant acted with full knowledge of Plaintiff’s use of and

rights in the All Care Mark and without regard to the likelihood of confusion of the public

created by Defendant’s activities. Defendant’s actions demonstrate an intentional, willful and

malicious intent to trade on the goodwill associated with Plaintiff’s All Care Mark to the great

and irreparable injury of Plaintiff. Pursuant to O.R.S. § 647.107(4), Defendants’ willful intent to

dilute and dilution of Plaintiff’s marks entitles Plaintiffs to all remedies and damages available

under ORS Chapter 647 including:

           a. All damages Plaintiff suffered as a result of Defendants’ use of the infringing mark;

           b. All profits Defendants derived from their use of the infringing mark;

           c. A sum up to three times the amounts listed above, pursuant to ORS 647.105(2).

           d. Pre- and post-judgment interest at the legal rate of 9%.

                                              FOURTH CLAIM FOR RELIEF

                (Unlawful Trade Practices Act Violation – Attorney Fees O.R.S. § 646.608)

42.         Plaintiff realleges all previous paragraphs.

Page 13 – COMPLAINT                                                                          HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
             Case 1:19-cv-01662-CL                       Document 1         Filed 10/16/19   Page 14 of 22




43.        Defendants passed off the services of Defendant All Your Cares as though they were

Plaintiff’s services and/or caused likelihood of confusion or misunderstanding as to the

affiliation, connection, or association with Plaintiff’s business or as to the source, sponsorship,

approval or certification of the services Defendant All Your Cares provides.

44.        As a result of Defendants’ unlawful business practices, Plaintiff is entitled to its actual

damages or statutory damages of $200, whichever is greater, plus pre- and post-judgment interest

at the legal rate of 9%. Plaintiff is further entitled to its reasonable attorney fees, costs and

disbursements, pursuant to O.R.S. § 646.638.

                                                FIFTH CLAIM FOR RELIEF

                                  (Intentional Interference with Economic Relations)

45.         Plaintiff realleges all previous paragraphs.

46.         On information and belief, Defendant acted with full knowledge of Plaintiff’s use of and

rights in the All Care Mark and without regard to the likelihood of confusion of Plaintiff’s clients

and prospective clients created by Defendant’s activities. Defendant’s actions demonstrate an

intentional, willful and malicious intent to trade on the goodwill associated with Plaintiff’s All

Care Mark to the great and irreparable injury of Plaintiff.

47.        Due to Defendant’s intentional interference with Plaintiff’s economic relations, Plaintiff

is entitled to damages in an amount to be proved at trial plus pre- and post-judgment interest at

the legal rate of 9%.

                                                           JURY DEMAND

48.        Pursuant to F.R.C.P. 38(b), Plaintiff hereby demands a trial by jury of all issues so triable

that are raised herein or which hereinafter may be raised in this action.

Page 14 – COMPLAINT                                                                          HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
             Case 1:19-cv-01662-CL                       Document 1         Filed 10/16/19   Page 15 of 22




           WHEREFORE, Plaintiffs pray for the following relief:

           1.         Compensatory damages;

           2.         Statutory damages;

           3.         A preliminary and permanent injunction, enjoining and restraining Defendant

from further use in the Oregon market of any trademark consisting of or including the term

“All Care,” or any other trademark confusingly similar thereto, in connection with the

marketing, promotion, sale and provision of in-home care related services;

           4.         Plaintiffs’ attorney fees, expert fees, and costs; and

           5.         Such other relief as the Court deems just and equitable.

           DATED: October 16, 2019.

                                                                   HORNECKER COWLING LLP

                                                                   /s/ Charles E. Bolen
                                                                   CHARLES E. BOLEN, OSB No. 962249
                                                                   Of Attorneys for Plaintiff




Page 15 – COMPLAINT                                                                          HORNECKER COWLING LLP
                                                                                                    14 N. Central Ave., Ste. 104
H:\USER\FILES\32428-001\Trademark Infringment Case\Complaint.Federal.docx
                                                                                                           Medford, OR 97501
                                                                                                                  541-779-8900
Case 1:19-cv-01662-CL   Document 1   Filed 10/16/19    Page 16 of 22


                   Exhibit 1-1 (Plaintiff's Website)
Case 1:19-cv-01662-CL    Document 1   Filed 10/16/19   Page 17 of 22


                        Exhibit 1-2 (Defendant's Website)
All Care In-Home
            Case Care Solutions - Home Document 1
                 1:19-cv-01662-CL                                                       Filed 10/16/19 Page 18 of 22
                                                                          Exhibit 2-1 (Plaintiff's Facebook)

                            We won’t support this browser soon. For a better experience, we recommend using another browser. Learn More

            All Care In-Home Care Solutions                                                                             Home      Create




    All Care In-Home
    Care Solutions
    @allcareonline

     Home

     Reviews                             Like          Follow     Share                                                        Call Now                    Send Message
     Photos

     Posts
                                                Write a post...                                                                 No Rating Yet

     Events

     About                                                                                                              Community                                       See All
                                          Photo/Video             Tag Friends        Check in
     Community                                                                                                               Invite your friends to like this Page

     Jobs                            Photos                                                                                  77 people like this

                                                                                                                             82 people follow this
     Create a Page
                                                                                                                             9 check-ins


                                                                                                                        About                                           See All




                                                                                                                             255 W, Stewart Ave., Ste. 101 (1.37 mi)
                                                                                                                             Medford, Oregon 97501
                                                                                                                             Get Directions

                                                                                                                             (541) 857-9195

                                                                                                                             Send Message

                                                                                                                             allcareonline.com

                                                                                                                             Home Health Care Service · Medical Center

                                                                                                                             Price Range $$

                                                                                                                             Suggest Edits



                                                                                                                               Page Transparency                     See More

                                                                                                                        Facebook is showing information to help you better
                                                                                                                        understand the purpose of a Page. See actions taken by
                                                                           See All                                      the people who manage and post content.

                                                                                                                            Page created - December 20, 2016
                                     Posts
                                                                                                                        Related Pages
                                                 All Care In-Home Care Solutions posted a job.
                                                 2 hrs ·
                                                                                                                                    Harmony Home Health…
                                                                                                                                                                         Like
                                       LOOKING FOR AN OPPORTUNITY TO LEARN AND GROW?                                                Medical Service
                                       A CAREER IN CAREGIVING MAY BE YOUR ANSWER!
                                       All Care is the largest locally, and independently owned home care
                                       agency in Southern Oregon. All Care has been family owned and                                Live Well at Home by…
                                                                                                                                                                         Like
                                       operated for twenty-five years and has a reputation for delivering                           Senior Center
                                       exceptional service to clients. Join our team of hardworking individuals
                                       who are dedicated to providing great service to clients and their families.
                                       This is an opportunity to join a fast-growing ... See More                                   Responsive Home Care
                                                                                                                                                                         Like
                                                                                                                                    Home Health Care Service



                                                                                                              All Your Cares In Home Supp…




https://www.facebook.com/allcareonline/                                                                                                                              10/16/2019
All Your Cares
           CaseIn Home Support Services,Document
                  1:19-cv-01662-CL       LLC - Home
                                                 1 Filed 10/16/19                                                      Page 19 of 22
                                                                  Exhibit 2-2 (Defendant's Facebook)

                           We won’t support this browser soon. For a better experience, we recommend using another browser. Learn More

            All Your Cares In Home Support Services, LLC                                                      Home      Create




    All Your Cares In
    Home Support
    Services, LLC
    @allyourcaresihss

     Home
                                         Like         Follow        Share                                            Book Now                    Send Message
     Reviews

     Photos
                                     Appointment Availability
                                                                                                                      No Rating Yet
     Videos
                                       Wed, Oct 16
     Posts
                                                                                                              Ask All Your Cares In Home Support
     Events                               9:45 AM                 10:15 AM             10:45 AM    11:15 AM   Services, LLC

     About                                                                                                    "Is anyone available to chat?"                   Ask
                                         11:45 AM                 12:15 PM             12:45 PM    1:15 PM
     Community                                                                                                "Where are you located?"                         Ask
                                          1:45 PM                 2:15 PM              2:45 PM     3:15 PM
     Jobs                                                                                                     "Can I book an appointment?"                     Ask


     Create a Page                                                           See All                           Type a question...




                                                Write a post...                                               Community                                       See All

                                                                                                                   Invite your friends to like this Page

                                          Photo/Video              Tag Friends          Check in                   300 people like this

                                                                                                                   302 people follow this

                                     Photos
                                                                                                              About                                           See All




                                                                                                                   843 E Main St Suite 204 (0.26 mi)
                                                                                                                   Medford, Oregon 97504
                                                                                                                   Get Directions

                                                                                                                   (541) 951-4302

                                                                                                                   Typically replies within a day
                                                                                                                   Send Message

                                                                                                                   Home Health Care Service

                                                                                                                   Price Range $

                                                                                                                   Hours
                                                                                                                   Always Open

                                                                                                                   Suggest Edits



                                                                                                                     Page Transparency                     See More

                                                                                                              Facebook is showing information to help you better
                                                                                                              understand the purpose of a Page. See actions taken by
                                                                                                              the people who manage and post content.

                                                                                                                  Page created - November 20, 2017

                                                                             See All
                                                                                                              Team Members


                                                                                                                      Amanda Kell-Scobie
                                     Videos




https://www.facebook.com/allyourcaresihss/                                                                                                                 10/16/2019
All Your Cares
           CaseIn Home Support Services,Document
                  1:19-cv-01662-CL       LLC - Posts
                                                  1                                Filed 10/16/19 Page 20 of 22
                                                                  Exhibit 2-3 (Defendant's Facebook - Post)

                           We won’t support this browser soon. For a better experience, we recommend using another browser. Learn More

            All Your Cares In Home Support Services, LLC                                                                 Home      Create




    All Your Cares In
    Home Support
    Services, LLC
    @allyourcaresihss

     Home
                                         Like         Follow      Share                                                         Book Now                    Send Message
     Reviews

     Photos
                                             All Your Cares In Home Support Services, LLC posted a job.                          No Rating Yet
     Videos                                  October 13 at 8:34 PM ·

     Posts                           The caregiver provides hands-on personal care to clients who are unable to
                                     care for themselves. This includes providing assistance with clients’ activities    Ask All Your Cares In Home Support
     Events                          of daily living, including: personal care, maintaining mobility,                    Services, LLC
                                     nutrition/hydration, elimination/toileting, using assistive devices, managing
     About                                                                                                               "Is anyone available to chat?"                   Ask
                                     the clients’ environment and providing client safety, collecting data,
     Community                       observing, listening, recordingand reporting. The caregiver also provides
                                                                                                                         "Where are you located?"                         Ask
                                     assistance with clients’ instrumental activities of daily living such as light
     Jobs                            housekeeping, laundry, cooking meals, grocery shopping, transportation to           "Can I book an appointment?"                     Ask
                                     appointments, and shopping. The caregiver may also be required to provide
     Create a Page                   medication reminding and or administration.                                           Type a question...




                                                                                                                         Community                                       See All

                                                                                                                              Invite your friends to like this Page

                                                                                                                              300 people like this

                                                                                                                              302 people follow this


                                                                                                                         About                                           See All




                                     ALL YOUR CARES IN HOME SUPPORT SERVICES, LLC

                                     In Home Caregiver                                                   Apply Now
                                                                                                                              843 E Main St Suite 204 (0.26 mi)
                                     Medford · Full-time                                                                      Medford, Oregon 97504
                                                                                                                              Get Directions
                                                    Like                   Comment                     Share
                                                                                                                              (541) 951-4302

                                                                                                                              Typically replies within a day
                                             Write a comment...
                                                                                                                              Send Message

                                                                                                                              Home Health Care Service

                                                                                                                              Price Range $

                                                                                                                              Hours
                                                Write a post...                                                               Always Open

                                                                                                                              Suggest Edits

                                          Photo/Video             Tag Friends        Check in
                                                                                                                                Page Transparency                     See More

                                                                                                                         Facebook is showing information to help you better
                                             All Your Cares In Home Support Services, LLC                                understand the purpose of a Page. See actions taken by
                                             October 6 at 6:30 PM ·                                                      the people who manage and post content.

                                     Today we celebrate our client’s doggies birthday! Today Ace is 8!                       Page created - November 20, 2017

                                     Happy birthday spoiled Westie!
                                                                                                                         Team Members
                                     ❤️ 🥳 🐶
                                                                                                                                 Amanda Kell-Scobie

                                                                                                               All Your Cares In Home Supp…




https://www.facebook.com/allyourcaresihss/posts/410370049677119                                                                                                       10/16/2019
                                                 Case 1:19-cv-01662-CL   Document 1       Filed 10/16/19   Page 21 of 22
10/16/2019                                                                        logo-site.png (250×71)




                                                                         Exhibit 3-1 (Plaintiff's Logo)




https://allcareonline.com/wp-content/uploads/2016/11/logo-site.png                                                         1/1
Case 1:19-cv-01662-CL   Document 1   Filed 10/16/19   Page 22 of 22




                   Exhibit 3-2 (Defendant's Logo)
